Citation Nr: 1617829	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-38 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from February 1971 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2015 this matter was last before the Board, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a psychiatric disability, to include depression, that was incurred or is otherwise attributable to service.  He claims that while in service he was sexually assaulted at knife point.  VA has obtained medical opinions regarding whether the Veteran's psychiatric disability was incurred or is attributable to service, to include as due to military sexual trauma.  See 38 C.F.R. § 3.304(f)(5).  The Veteran was most recently examined in July 2015.  In each case, a VA examiner has rendered negative etiological opinions.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009). 
The examination reports of record require additional information regarding the question of secondary service connection.  A review of the Veteran's VA medical records discloses an assessment of depression, which, on several occasions has been attributed to the Veteran's physical disabilities and medical problems.  See e.g.  For example, an August 2010 VA examination report describes the Veteran's in-service injury to his knee and indicated that the Veteran's "depression is most likely due mainly to his physical and medical conditions."   Notably, in the May 2009 rating decision on appeal, service connection for limitation of extension and limitation of flexion (arthritis) of the left knee were granted with 30 and 10 percent evaluations, respectively.  No VA examination addresses whether the Veteran's psychiatric disability has been caused or aggravated by this disability.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how to substantiate a claim under the theory of secondary service connection.

2.  Thereafter, return the claims file to the examiner who conducted the July 2015 VA psychiatric examination of the Veteran for an addendum.  If this VA examiner is not available, the claims file must be available to another appropriate health care provider for the requested opinion.  After a review of the claims file, the author of the examiner must respond to the following questions and provide a full statement of the basis for any conclusion(s) reached: 

a) Is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disability, to include depression, is due to or caused by service-connected arthritis of the left knee.

b) Is it at least as likely as not (a probability of 50 percent or greater) that that any diagnosed psychiatric disability, to include depression, is aggravated beyond the natural progress by the service-connected arthritis of the left knee.
A full and complete rationale for all opinions expressed is required.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


